Title: To Alexander Hamilton from Leonard Williams, 31 January 1800
From: Williams, Leonard
To: Hamilton, Alexander


          
            Sir
            Fort Wolcott Jany 31st 1800
          
          A considerable property lately left me by the will of an Uncle very much requires my presence for a short time in Vermont. This induces me to request a furlough for a few weeks; and I am prompted to ask it at a time when my absence will be the least injurious to the service. At this Season no extraordinary duty occurs; and two Officers besides myself are now on the Garrison to —. I understand that no Quarter Master to our Regiment is yet appointed. Owing to a considerable deafness which I have lately contracted and which in some measure renders me unfit for the line—makes me solicitous for this appointment. I have been informed that Major Jackson some time since wrote you on the subject—otherwise I should not have mentioned it to you in this manner. Possessing Possessed of a competant property, and labouring under a considerable deafness, hardly any thing but the appointment in question would induce me to remain in service.
          A grant of the indulgence of a furlough as requested will impose a high obligation on Sir, your very humle Servt.
          
            Leonard Williams
          
        